DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 12, 13, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (2009/0309590) in view of Pitt et al. (4,398,342).
As to claims 1 and 12, Kataoka et al. (hereinafter Kataoka) discloses a magnetic sensor and method of manufacturing comprising a substrate (111) comprising a surface (Fig. 3); a horizontal-type Hall sensor (112a, 112b) positioned within the substrate (111) and below the surface of the substrate (111); a protective overcoat layer (113) positioned above the surface of the substrate (111); and a magnetic concentrator (115) positioned above the protective overcoat layer (113) (Fig. 3).

    PNG
    media_image1.png
    350
    475
    media_image1.png
    Greyscale

  Kataoka fails to disclose that the magnetic concentrator is sphere-shaped.  Pitt et al. (hereinafter Pitt) discloses a Hall Effect device wherein Pitt discloses that magnetic concentrator (23, 21) can be of any required shape ((Col. 4, lines 23 - 33) and Fig. 5).

    PNG
    media_image2.png
    340
    280
    media_image2.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kataoka in view of the teachings of Pitt to include a sphere-shaped magnetic concentrator would be matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the magnetic concentrator was significant. (Please note MPEP 2144.04 IV.A.)
As to claims 2 and 13, Kataoka discloses that magnetic concentrator (115) is positioned above the horizontal-type Hall sensor (112a, 112b).    Kataoka fails to disclose that the magnetic concentrator is sphere-shaped.  Pitt discloses a Hall Effect device wherein Pitt discloses that magnetic 
As to claims 5 and 16, Kataoka discloses a magnetic sensor and method of manufacturing comprising a substrate (111) comprising a surface; a horizontal-type Hall sensor (112a, 11b) positioned within the substrate (111) and below the surface of the substrate (111) (Fig. 3).

    PNG
    media_image1.png
    350
    475
    media_image1.png
    Greyscale

Kataoka fails to explicitly disclose an embedded magnetic concentrator positioned within the substrate and below the horizontal-type Hall sensor.  Pitt discloses a Hall Effect device wherein an embedded magnetic concentrator (43) positioned within the substrate (44) and below the horizontal-type Hall sensor (40) ((Col. 4, lines 23 - 33) and Fig. 8).

    PNG
    media_image3.png
    229
    437
    media_image3.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kataoka in view of the teachings of Pitt to embedded magnetic concentrator positioned within the substrate and below the horizontal-type Hall sensor would measure components of induction perpendicular to the plane of the Hall device. 
As to claims 6 and 17, Kataoka fails to disclose that the embedded magnetic concentrator comprises a shape selected from the group consisting of rod, pyramid, cylindrical, and combinations thereof.  Pitt discloses that the embedded magnetic concentrator (43) comprises a shape selected from the group consisting of rod, pyramid, cylindrical (43), and combinations thereof.  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kataoka in view of the teachings of Pitt such that the embedded magnetic concentrator comprises a shape selected from the group consisting of rod, pyramid, cylindrical, and combinations thereof would measure components of induction perpendicular to the plane of the Hall device. 

As to claims 8 and 19, Kataoka discloses a protective overcoat layer (113) positioned above the surface of the substrate (111); and a magnetic concentrator (115) positioned above the protective overcoat layer (113) and above the horizontal-type Hall sensor (112a, 112b).  Kataoka fails to disclose that the magnetic concentrator is sphere-shaped.  Pitt discloses a Hall Effect device wherein Pitt discloses that magnetic concentrator (23, 21) can be of any required shape ((Col. 4, lines 23 - 33) and Fig. 5).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kataoka in view of the teachings of Pitt to include a sphere-shaped magnetic concentrator would be matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the magnetic concentrator was significant. (Please note MPEP 2144.04 IV.A.)

Allowable Subject Matter
Claims 3 – 4, 7, 9, 10, 11, 14 – 15, 18 and 20 - 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 3 – 4 and 14 - 15, the prior art fails to show an array of horizontal-type Hall sensors positioned within the substrate and below the surface of the substrate, and an array of sphere-shaped magnetic concentrators positioned above the protective overcoat layer.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 7 and 18, the prior art fails to show an array of horizontal-type Hall sensors positioned within the substrate and below the surface of the substrate, and an array of embedded magnetic concentrators positioned within the substrate, and wherein the embedded magnetic concentrators are respectively positioned below the horizontal-type Hall sensors.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 9 and 20, the prior art fails to show an array of horizontal-type Hall sensors positioned within the substrate and below the surface of the substrate, and an array of sphere-shaped magnetic concentrators positioned above the protective overcoat layer, and wherein the sphere-shaped magnetic concentrators are respectively positioned 
As to claims 10 – 11 and 21 – 22, the prior art fails to show a protective overcoat layer positioned above the surface of the substrate; and a patterned magnetic concentrator positioned above the surface of the substrate and below the protective overcoat layer.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Schott et al. (10,620,277) is cited for its disclosure of a magnetic field sensor and method for making same wherein the magnetic sensing element is mounted on the electronic circuit33.
Pitt et al. (4,587,509) is cited for its disclosure of a Hall Effect device with overlapping flux concentrators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/REENA AURORA/         Primary Examiner, Art Unit 2858